Citation Nr: 0600912	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-15 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for cataract, traumatic, 
right eye, with complete blindness, currently evaluated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

In February 2004 the Board remanded the case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  The service-connected right eye disability is manifested 
by aphakia and absolute blindness.

2.  The veteran's nonservice-connected left eye vision is 
considered normal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for cataract, traumatic, right eye have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.84a, Diagnostic Code 6009- 6077 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of increased evaluation of cataract of the right 
eye.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from May 2004, described what evidence was 
to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the SSOC issued in August 2005 provided him with 
the applicable regulations.  The basic elements for an 
increased evaluation of cataract have remained unchanged 
despite the change in the law with respect to the duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  A VCAA notice was not provided to the 
appellant before the RO decision regarding his claim for 
benefits.  However, the Board in February 2004remanded the 
case for compliance with the notice provisions of the VCAA.  
Therefore, any errors were cured by the Board's prior remand.  

In Mayfield the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case in the March 2004 letter, the RO 
specifically informed the appellant of additional evidence 
needed in his claim and asked the appellant to "send the 
information requested."  Therefore, the Board finds that the 
communications as a whole complied with the fourth element.  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains private medical records and the 
appellant was afforded a VA examination.  The Board finds 
that the evidence of record provides sufficient information 
to adequately evaluate the claim, and the Board is not aware 
of the existence of any additional relevant evidence which 
has not been obtained.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  
Any further development would be futile.

Factual Background

VA examination of June 2000 noted that the veteran's right 
eye had negative light perception both near and far which did 
not improve with correction, with luerkoria and erosions, 
aphakia, decompensated cornea, and retinal detachment.  The 
visual acuity of the left eye was 20/400 uncorrected and 
20/80 corrected with post-operative pseudophakia, astigmatism 
and presbyopia.

A medical certificate from the Philippines Department of 
Health dated in May 2001 note that the veteran had a 
diagnosis of complete blindness of the right eye due to 
shrapnel and blasting injury with multiple retained metallic 
foreign bodies in the frontal area, and blurred vision of the 
left eye secondary to blasting injury.

VA examination of July 2001 noted visual acuity in the left 
eye of 20/200 uncorrected which was not improved with 
correction.  There was no gross visual field deficit of the 
left eye.  The external eye structures were in order, AC was 
deep and formed, pupil was 4mm reactive to light, there was 
(+) ROR, IOL was in place, there was positive opacification 
in the posterior capsule, and fundus details appeared within 
normal limits.  A diagnosis of absolute glaucoma of the right 
eye secondary to shrapnel wound, and pseudophakia of the left 
eye was entered.

In May 2001, the veteran filed a claim for an increased 
evaluation of his service connected cataract, traumatic, of 
the right eye with complete blindness.  The RO denied an 
increased evaluation via a rating decision of July 2002.

A VA examination of April 2003 noted the veteran's right eye 
to have negative light perception with aphakia, post surgical 
from traumatic cataract with secondary absolute blindness,  
Visual acuity of the left eye was noted as 20/400 uncorrected 
with no improvement and pseudophakia with age-related macular 
degeneration.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

VA law permits compensation for a combination of service- 
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.

Postoperative traumatic cataracts are rated based on 
impairment of vision and aphakia.  38 C.F.R. § 4.84a; 
Diagnostic Code 6027.

Blindness in one eye, having light perception only, will be 
rated as 30 percent disabling where loss of vision in the 
other eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic 
Code 6070.  A higher evaluation, 40 percent, would require 
that the loss of vision in the other eye be 20/50.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6069.  A higher evaluation could 
also be assigned if there was anatomical loss of the service-
connected eye.  38 C.F.R. § 4.84a, Diagnostic Code 6066.  A 
40 percent rating is warranted only if there is an anatomical 
loss of the eye and visual acuity in the other eye is 20/40 
or better. 38 C.F.R. § 4.84a, Diagnostic Code 6066.

A 30 percent evaluation is provided for either bilateral or 
unilateral aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6029.  
The Note following Diagnostic Code 6029 indicates that the 30 
percent evaluation prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition, and 
is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision. The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
38 C.F.R. § 4.84a, Diagnostic Code 6029 (Note).

Analysis

At the outset the Board notes that the provisions for rating 
vision loss under 38 C.F.R. § 4.84a do not expressly 
distinguish between a service-connected disability in one eye 
and a nonservice connected disability in the other eye.  The 
Court of Appeals for Veterans Claims has noted this 
discrepancy.  See Bagwell v. Brown, 9 Vet. App. 337, 339-40 
(1996); Villano v. Brown, 10 Vet. App. 248, 250-51 (1997).  
The Board notes that any interpretation of 38 C.F.R. § 4.84a 
must begin with the premise that VA is only authorized to 
award compensation for service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Absent a specific 
authorizing statute, such as 38 U.S.C.A. § 1160(a)(1) (West 
2002) (blindness in a non-service eye may be considered in 
combination with service connected blindness in the other eye 
for compensation purposes), VA has no authority to award 
disability compensation (other than pension and 38 U.S.C.A. § 
1151 benefits) for non-service connected disability.  See 
Boyer v. West, 12 Vet. App. 142, 144-5 (1999) (VA may not 
provide compensation for non-service connected disability 
unless specifically authorized by statute).

VA's General Counsel has voiced opinion as to the proper 
interpretation of 38 C.F.R. § 4.84a. In VAOPGCPREC 32-97 
(Aug. 29, 1997), the General Counsel was faced with the 
question as to whether the hearing loss provisions of 38 
C.F.R. § 4.85(b) required the non-service connected hearing 
loss disability to be considered normal for purposes of 
computing the service connected rating.  Similar to 38 C.F.R. 
§ 4.84a, the provisions for rating hearing loss under 38 
C.F.R. § 4.85 do not expressly distinguish between a service 
connected disability in one ear and a nonservice connected 
disability in the other ear.  The General Counsel concluded 
that a general rule existed that only service connected 
disability can be considered in awarding compensation.  The 
Boyer Court accepted the General Counsel's interpretation of 
38 C.F.R. § 4.85(b) as "reasonable."  Boyer, 12 Vet. App. at 
144.  The Boyer Court further stated that "even if the Court 
were to assume that the Secretary intended to compensate for 
non service-connected hearing loss beyond that provided in 
section 1160, in the absence of a statutory provision 
authorizing such compensation and given the limitations 
imposed by sections 1110 and 1131 restricting compensation to 
service-connected conditions, such a regulation would be 
invalid as exceeding the scope of the statute." Id.

The Board finds that the principles enunciated in VAOPGCPREC 
32-97 and Boyer control the interpretation of 38 C.F.R. § 
4.84a in this case.  In the absence of total blindness of the 
non-service connected left eye, the non-service-connected 
left eye must be considered to be normal (20/40 or better) 
for rating purposes. See 38 U.S.C.A. § 1160(a)(1) (West 
2002); 38 C.F.R. §§ 3.383, 4.78, 4.79 (2004).

Furthermore, 38 C.F.R. § 4.78 states that in determining the 
effect of aggravation of visual disability, even though the 
visual impairment of only one eye is service connected, the 
vision of both eyes must be evaluated before and after 
suffering the aggravation, and subtract the former evaluation 
from the latter except when the bilateral vision amounts to 
total disability.  In the event of subsequent increase in the 
disability of either eye, due to intercurrent disease or 
injury not associated with the service, the condition of the 
eyes before suffering the subsequent increase will be taken 
as the basis of compensation subject to the provisions of 38 
C.F.R. § 3.383(a).  The Court, in Villano v. Brown, 10 Vet. 
App. 248, 250 (1997), indicated that the second sentence of 
38 C.F.R. § 4.78 would preclude VA from considering any 
increase in disability in the non-service- connected eye when 
computing the aggravation of a disability after the initial 
rating has been made.

Here, only the veteran's right eye disability is service- 
connected.  Where service connection is in effect for only 
one eye, the visual acuity in the nonservice-connected eye 
will be considered to be normal (20/40 or better) unless 
there is blindness in that eye.  38 U.S.C.A. § 1160(a)(1); 38 
C.F.R. §§ 3.383, 4.84a, Diagnostic Code 6070 (2002); Villano 
v. Brown, supra.

The veteran has been assigned a 30 percent evaluation for 
cataract, traumatic, with total blindness of the right eye 
for impaired vision under Diagnostic Code 6070.  This eye 
would be rated on the basis of its visual acuity without 
correction, which was total blindness.  The veteran's 
disability best approximates the rating criteria under 
Diagnostic Codes 6070 which provides a 30 percent disability 
rating for total blindness in one eye with only light 
perception given the normal vision of the nonservice- 
connected left eye.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6070.

The veteran is currently receiving the maximum schedular 
amount possible for blindness in the service-connected right 
eye, and no blindness in his nonservice-connected left eye.  
Neither eye has been enucleated, and there is no evidence of 
cosmetic defect.  As the veteran clearly retains both eyes, 
the provisions of Diagnostic Code 6066 are not for 
application.  

A rating in excess of 30 percent is not available under 
Diagnostic Code 6029 for aphakia.  Furthermore, Diagnostic 
Code 6029 specifically prohibits combining the 30 percent 
rating for aphakia with any other rating for impaired vision.

Therefore, the Board finds that, under the above-cited 
criteria, the preponderance of the evidence is against a 
rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.84a, DC 6009- 6077.  

Furthermore, referral for consideration of extraschedular 
ratings is not warranted because exceptional circumstances 
have not been demonstrated.  See 38 C.F.R. § 3.321(b)(2003).  
The veteran's service-connected eye disability has not caused 
frequent hospitalizations or marked interference with 
employment beyond that contemplated by the rating assigned.


ORDER

Entitlement to a rating in excess of 30 percent for cataract, 
traumatic, right eye with complete blindness is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


